Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 5, 2018                                                                                      Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  156705 & (59)                                                                                           David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                           Kurtis T. Wilder
                                                                                                     Elizabeth T. Clement,
  In re GUARDIANSHIP OF DOROTHY REDD                                                                                  Justices

  _________________________________________
  GARY REDD,
           Appellant,
  v                                                                 SC: 156705
                                                                    COA: 335152
                                                                    Oakland Probate Court:
                                                                    2014-356995-GA
  JENNIFER CARNEY and NICHOLE LEGARDY,
  as Co-Guardians for DOROTHY REDD, a legally
  Incapacitated Person,
                Appellees.

  _________________________________________/

        On order of the Court, the motion to supplement the application for leave to appeal
  is GRANTED. The application for leave to appeal the September 19, 2017 judgment of
  the Court of Appeals is considered, and it is DENIED as moot in light of the death of the
  incapacitated individual who was the subject of the guardianship at issue.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 5, 2018
         s1002
                                                                               Clerk